EXHIBIT RADVISION PRESS RELEASE Corporate Contacts: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing President RADVISION RADVISION Comm-Partners LLC Tel: +1 201-689-6340 +1 512-328-4617 +1 203-972-0186 cfo@radvision.com pr@radvision.com junefil@optonline.net RADVISION TO REPORT FOURTH QUARTER 2 TEL AVIV, January 3, 2011 – RADVISION (Nasdaq: RVSN),a leading technology and end-to-end solution provider for unified visual communications including video network infrastructure, developer tools and high definition (HD) room, desktop and mobile video conferencing systems,will report its financial results for the fourth quarter of 2010 on Thursday, February 10, 2011.
